Per Cur.

Where damages only are to be recovered, if none are found, the verdict would be bad; but it is otherwise in ejectment, debt, &c. where anything is to be recovered besides damages. 1 Trials per pais 293. The damages in ejectment are merely nominal; an action for mesne profits is consequential to the recovery in ejectment. Runnington on Ejectments 164. We apprehend, that on a similar verdict to the present report in Westminister Hall, the exception would be overruled; but, in Pennsylvania, costs are seldom or never specified in reports on ejectment causes. References in such cases are entered into to ascertain in whom the title is, and the costs are consequential thereon. The arg^tmentum ab inconvenienti holds most strongly in the present instance. Courts of justice now consider awards with great liberality *159and latitude. Dallas 174. And it is the interest of the community that they should do so. It would be attended with the most dangerous consequences to set aside reports for such critical niceties, and such cases are much stronger than those of special verdicts, which are generally found under the direction of connsel at the bar.
Wherefore, let the judgment be affirmed in toto.